Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-3 and 5-9 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended, recites messaging method of wireless device with cloud based platform via cellular network, comprising initial message based on user input and initial response specifying interval, transmitting reporting message with reporting interval set to the specified interval, the reporting message including identifier and status of wireless device, receiving reporting frequency update messages from the cloud based platform specifying new interval, and in response updating the reporting interval at which the new reporting messages are transmitted. Furthermore, all messages transmitted by the wireless device to the cloud-based platform, including the initial message and all reporting messages, comprise a fixed header that includes a field to acknowledge reception of a message from the cloud-based platform, but wherein no acknowledgement message, which uses the field to acknowledge reception of a message from the cloud-based platform, is ever transmitted to the cloud-based platform in response to any of the one or more reporting-frequency-update messages. 

The applicant’s arguments with respect to prior arts on record Pica and Mucigant, not teaching the amended claim limitations of claim 1, specifically the acknowledgement field being included in header of all the messages transmitted from wireless devices to cloud based platform and wireless device not transmitting acknowledgement messages for reporting frequency update messages (page 9-10) have been fully considered, and they are persuasive. 

Further, prior art Oshinsky et al. (US 20120171960) has been considered. Para 17, fig 1: paging device can communicate messages received from the paging network to any wireless device capable of receiving and transmitting messages over a cellular network; reply messages, receipt, error, read and other acknowledgements and status messages, such as messages indicating the status of the connection between the paging device and the wireless device and the status of the connection between the paging device and the paging network, can be transmitted from the wireless device to the paging network through the cellular network and a network connection between the cellular network and the paging network. However, the reference does not teach including ack field in header of all the messages from paging device or wireless device or not transmitting acknowledgement for reporting frequency update messages. 

The prior arts on record, and further search on prior art, fail to teach, alone or in combination, the above mentioned claimed features, along with all other limitations as . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        9/14/2021